     Case 1:19-cr-00269-NONE-SKO Document 41 Filed 08/24/20 Page 1 of 3


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    CHRISTINA M. CORCORAN, CA Bar #5118427
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      JOSEPH L. BATES
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00269-NONE-SKO
12                         Plaintiff,                STIPULATION TO MODIFY CONDITIONS
                                                     OF PRETRIAL RELEASE; ORDER
13     vs.
14     JOSEPH L. BATES,
15                        Defendant.
16
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective
19    counsel, Assistant United States Attorney THOMAS M. NEWMAN, counsel for plaintiff, and
20    Assistant Federal Defender CHRISTINA M. CORCORAN, counsel for defendant Joseph L.
21    Bates, that Mr. Bates’ conditions of release be modified to remove the location monitoring and
22    curfew requirements (Dkt. # 31 at 2, condition 7(m)).
23           On February 10, 2020, Mr. Bates was granted pretrial release on conditions including
24    location monitoring with a curfew requirement. See Dkt. #31 at 2. Over the last six months, Mr.
25    Bates has been in full compliance with all of the conditions of his release, including the location
26    monitoring requirements. As such, Mr. Bates’ supervising Pretrial Services Officer, Frank
27    Guerrero, recommended the proposed modification. The government also supports the
28    modification.
     Case 1:19-cr-00269-NONE-SKO Document 41 Filed 08/24/20 Page 2 of 3


 1              In light of the above, the parties request that the above conditions be modified to delete
 2    condition 7(m). All other previously imposed terms and conditions remaining in full force and
 3    effect.
 4
                                                      Respectfully submitted,
 5
                                                      McGREGOR W. SCOTT
 6                                                    United States Attorney
 7
 8    Dated: August 24, 2020                          /s/ Thomas M. Newman
                                                      THOMAS M. NEWMAN
 9                                                    Assistant United States Attorney
                                                      Attorney for Plaintiff
10
11
12                                                    HEATHER E. WILLIAMS
                                                      Federal Defender
13
14    Date: August 24, 2020                           /s/ Christina M. Corcoran
                                                      CHRISTINA M. CORCORAN
15                                                    Assistant Federal Defender
                                                      Attorney for Defendant
16                                                    JOSEPH L. BATES
17
18
19
20
21
22
23
24
25
26
27
28

       Bates – Order and Stipulation                     -2-
       to Modify Conditions of Release
     Case 1:19-cr-00269-NONE-SKO Document 41 Filed 08/24/20 Page 3 of 3


 1                                                 ORDER
 2             Pursuant to the parties’ stipulation, the Court hereby modifies the Order Setting
 3    Conditions of Pretrial Release for Joseph L. Bates [Dkt. # 31] to remove condition 7(m). All
 4    other conditions previously imposed remain in full force and effect.
 5
 6    IT IS SO ORDERED.
 7    Dated:     August 24, 2020
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Bates – Order and Stipulation                   -3-
       to Modify Conditions of Release
